Citation Nr: 0625101	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  05-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from May 1965 to 
September 1971 and from August 1977 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in a July 2006 correspondence the 
veteran requested a Travel Board hearing or a videoconference 
hearing, whichever can be scheduled first.  
As such a hearing has not yet been conducted, this matter 
should be REMANDED to schedule the veteran for a Travel Board 
or videoconference hearing.  See 38 C.F.R. § 20.704 (2005).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing or a videoconference 
hearing, whichever can be scheduled first, 
as per the veteran's request.  Appropriate 
notification should be given to the 
appellant and his representative, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


